1    PATTERSON BELKNAP WEBB & TYLER LLP

2    Steven A. Zalesin (pro hac vice)
     Adeel A. Mangi (pro hac vice)
3    Zachary Kolodin (pro hac vice)
     Amir Badat (pro hac vice)
4    1133 Avenue of the Americas
     New York, NY 10036-6710
5    Tel: (212) 336-2000
     Fax: (212) 336-2222
6
     LAFAYETTE & KUMAGAI LLP
7
     Gary T. Lafayette (SBN 088666)
8    Brian H. Chun (SBN 215417)
     1300 Clay Street, Suite 810
9    Oakland, CA 94612
     Tel: (415) 357-4600
10   Fax: (415) 357-4605

11   Attorneys for Amici Curiae 58 Religious Organizations

12                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
13                                     OAKLAND DIVISION

14   SIERRA CLUB and SOUTHERN BORDER
     COMMUNITIES COALITION, et al.,                            Case No. 4:19-cv-00892-HSG
15
                                    Plaintiffs,
16
            vs.
17
     DONALD J. TRUMP, in his official capacity as
18   President of the United States of America, et al.,
19                                  Defendants.
20
     STATE OF CALIFORNIA, et al.,
21                                                             Case No. 4:19-cv-00872-HSG
                                    Plaintiffs,
22                                                             [PROPOSED] ORDER GRANTING
            vs.                                                MOTION TO WITHDRAW AS
23                                                             COUNSEL FOR AMICI CURIAE 58
     DONALD J. TRUMP, in his official capacity as
24   President of the United States of America, et al.,        RELIGIOUS ORGANIZATIONS

25                                  Defendants.

26

27
28


                                     PROPOSED ORDER GRANTING MOTION TO WITHDRAW; 19-cv-00872, 19-cv-00892
1                   Zachary Kolodin seeks to withdraw as counsel pro hac vice for amici curiae 58
2    Religious Organizations in the above-captioned cases, as required by Local R. 11-5(a) and Cal. R.
3
     Pro. Conduct 3-700(A)(1). As the Court finds that Mr. Kolodin has submitted satisfactory reasoning
4
     for withdrawal, and that such withdrawal will not cause substantial prejudice or delay to any party,
5
                    IT IS HEREBY ORDERED THAT Zachary Kolodin be granted leave to withdraw as
6

7    counsel for amici curiae 58 Religious Organizations. The clerk shall terminate Mr. Kolodin as

8    counsel pro hac vice in these proceedings, 4:19-cv-872 and 4:19-cv-892.

9
     DATED:      5/16/2019       .                          By:                               .




10
                                                            Hon. Haywood S. Gilliam, Jr.
11                                                          United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                      -2-
                                     PROPOSED ORDER GRANTING MOTION TO WITHDRAW; 19-cv-00872, 19-cv-00892
